Citation Nr: 9904784	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  92-02 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1972.  He was in Vietnam from January 1969 to July 1970.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Atlanta, Georgia, Regional Office (hereinafter RO).  The 
veteran's claim for service connection for residuals of a 
back injury was denied by the Board in August 1994; the 
veteran thereafter filed a motion for reconsideration, which 
was denied by letter in January 1995.  He subsequently 
appealed the August 1994 decision to the United States Court 
of Veterans Appeals (hereinafter Court), and in June 1996, 
the Court granted a joint motion for remand directing the 
Board to consider the provisions of 38 U.S.C.A. § 1154(b) as 
interpreted by the Federal Circuit in Collette v. Brown, 82 
F.3d 389, 392-93 (Fed.Cir. 1996), in its adjudication of the 
claim for service connected for residuals of a back injury.  
[redacted].  

The joint motion also provided that a claim for nonservice-
connected pension benefits should be adjudicated.  A January 
1997 Board remand directed the RO to adjudicate the service 
connection claim as directed in the joint motion and to 
adjudicate a claim for pension benefits.  The requested 
development with respect to the claim for service connection 
for residuals of a back injury was accomplished by the RO.  
With regard to the pension issue, the RO found that there was 
prima facia evidence that the veteran's family income 
exceeded that required for entitlement to pension, and 
referred the issue for authorization.  See December 1997 
supplemental statement of the case.  The claims folder 
reflects that authorization personnel agreed with that 
determination, and it appears the veteran was so notified.  
There is no evidence of disagreement with that determination, 
and that issue has not otherwise been developed for appellate 
review.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran served in the Untied States Marine Corps as a 
machine gunner and was involved in combat during active 
service; his decorations include the Combat Action Ribbon.

3.  There is no clinical evidence of any back pathology, 
symptomatology, or pertinent findings during service or for 
years thereafter.

4.  Post-service back pathology was first shown many years 
after service in 1985; initially, there was a history of low 
back pain of 3 months duration.  Another recorded history was 
of a back injury in service following a parachute jump, but 
with no further problems to July 1985.

5.  The veteran also sustained an injury to his back at his 
place of employment in August 1988; back pathology from a 
swimming incident was reported in 1987, and surgery was 
conducted.

6.  There is no satisfactory evidence or a continuing low 
back disorder related to any in-service occurrence or event; 
the overwhelming weight of the evidence clearly establishes 
that current back pathology had its onset after service and 
that it is not etiologically related to service in any way.   


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  

In this regard, subsequent to the January 1997 Board remand, 
the RO has obtained service personnel records and afforded 
the veteran a VA examination that included a medical opinion 
as to the relationship between any current back pathology and 
service.  In addition, attempts were made to obtain records 
from physicians claimed by the veteran to have treated him in 
the 1970s, a Dr. Joe Daniel and a Dr. James Outler.  No such 
records appear to be available, as Dr. Daniel was said by the 
veteran to have retired and Dr. Outler was said by him to 
have died (See VA Forms 21-4242 completed by the veteran in 
March 1997).  The veteran has not otherwise provided the RO 
with information as to a pertinent addresses of either 
physician and it does not appear that records can otherwise 
be obtained from these persons. (See August 21, 1997 letter 
from RO to the veteran).  Thus, it appears that all possible 
development has been accomplished.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet.App. 384, 388 
(1995), Caluza v. Brown, 7 Vet.App. 498, 506 (1995); 
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

The provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) provide that for injuries incurred in 
combat, "satisfactory lay or other evidence" that the 
injury incurred in combat, notwithstanding the fact that 
there is no official record of such in-service incurrence, 
may be sufficient evidence to warrant a grant of service 
connection for the claimed injury if such evidence is 
"consistent with the circumstances, conditions or hardships 
of such service."  In making this determination, all 
reasonable doubt is to be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b).  

In Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996), a three-
step analysis was established for applying 38 U.S.C.A. § 
1154(b) to combat veterans.  First, it must be determined 
whether there is "satisfactory lay or other evidence of 
service incurrence of an injury or disease."  38 U.S.C.A. 
§ 1154(b).  Second, it must be determined whether this 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."  Id.  Third, if both of these 
steps are satisfied, then a factual presumption arises that 
the veteran's alleged disease or injury was incurred or 
aggravated in service; and this presumption may only be 
rebutted with clear and convincing evidence.  Id.  The Board 
notes that the veteran must still satisfy the nexus 
requirement by presenting competent medical evidence that a 
current disability is related to service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  

With the above legal principles in mind, the relevant 
contentions and evidence will be briefly summarized.  The 
veteran's DD Form 214 and service personnel records listed 
the veteran's military occupation specialty during his active 
duty in the United States Marines Corps as a machine gunner.  
It is also indicated that he was a driver and squad leader.  
These records reflect receipt of the Combat Action Ribbon and 
service in the Republic of Vietnam during the Vietnam War.  
It is not indicated in these records that he received a 
parachutists badge, or was in any airborne unit.  

The service medical records reflect treatment for blisters of 
the feet, vomiting, headaches and blurred vision, but not for 
a back disability.  The June 1972 separation examination was 
also negative for a back disability.  Specifically, his spine 
was evaluated as normal on physical examination.

The first post-service evidence pertaining to a back 
disability is contained in reports from inpatient treatment 
at a military facility where the veteran was employed in 
October 1985.  At that time, the veteran reported a three-
month history of upper lumbar and bilateral leg pain.  He 
reported that he had sustained a "slight" injury to the low 
back in 1968 (during service) when his main parachute failed 
to open and he landed with his supplemental parachute.  He 
reported that thereafter his back had done well until July of 
1985, when he developed a pain unlike that he had previously 
experienced.  A CAT scan and myelogram of the back performed 
at that time were negative.  The initial pathology was of 
disc herniation, but this was not confirmed and the final 
discharge diagnosis was thoracolumbar strain.  

In April 1987 the veteran was again hospitalized.  At that 
time, it was noted historically that this physician (Dr. 
Holliday) had treated the veteran in October 1985, for a bad 
back with a "rather normal myelogram."  The veteran had 
been doing pretty well with treatment, up to 3-4 weeks prior 
to this admission.  He reported injuring his back while 
working in a garden.  He had noted some improvement until he 
dove into a swimming pool.  Since then he had been unable to 
fully straighten up, had difficulty bearing his own weight, 
and had continuing severe pain despite some conservative 
treatment.

Additional post-service events reflect the following 
surgeries:  a bilateral L4-L5 micro-diskectomy in April 1987, 
a bilateral transverse process fusion with the iliac crest 
bone at L4 to S1 in November 1987, and another fusion with 
intraspinous wiring at L4-L5 in December 1988.  
Significantly, there is no medical evidence of record 
suggesting that any of these surgeries were made necessary 
due to an in-service back disability.  The April 1987 surgery 
followed the events described above, and the December 1988 
surgery followed an injury sustained by the veteran at his 
place of employment in August 1988 for which he was awarded 
Workers' Compensation benefits.  The operative report 
accompanying the April 1987 surgery include a notation that 
there was "a marked amount of scarring to the undersurface, 
indicative of a very chronic process, almost as though the 
[veteran] had had previous surgery here."  It is the 
veteran's contention that this notation evidences the alleged 
injury to the back sustained during service.  (See March 1991 
substantive appeal and attachment to November 12, 1997, 
statement from veteran).

In his August 1990 claim for service connection for a back 
disability, the veteran stated that he sustained a back 
injury during service in July 1969.  At that time, he 
reported the next treatment for back pathology had been in 
April 1987.  At the time of an October 1990 VA examination, 
the veteran stated that while serving on active duty in 
Vietnam in July 1969, he jumped from a helicopter and 
sustained a back sprain for which he was treated with bed-
rest.  He reported that no X-rays of the back were taken 
following this incident.  The veteran indicated that he "re-
injured" his back in August 1988.  The diagnosis following 
the October 1990 VA examination was "[s]tatus post back 
injury while in the service in 1969 with subsequent re-injury 
while working at Robins Air Force Base in 1988."  

Other medical records on file reveal that the appellant was 
followed for several disorders, including back pain, through 
the late 1980's and into the 1990's.  These records do not 
include an opinion that the back disorder being treated was 
in any way related to service.

At the May 1997 VA examination following the January 1997 
Board remand, the veteran repeated his history with regard to 
an in-service back injury sustained after jumping from a 
helicopter, as well as that concerning the reported 1969 
parachute accident.  It appears that the veteran gave a 
history of back surgery in 1982 (a date otherwise not 
confirmed by any evidence on file).  The physician who 
conducted this examination indicated that he had reviewed the 
pertinent clinical history and the "chart."  The assessment 
was "[s]tatus post lumbar fusion with resultant back pain."  
Significantly, he indicated, "I do not see this as being 
related to any parachute accident sustained by the [veteran] 
and no connection to that injury could be maintained."  

Additional evidence submitted since the January 1997 remand 
includes a statement from the veteran's mother in which she 
asserted that while the veteran was home on a period of leave 
from service in December 1969, she became aware of an injury 
in the veteran's back.  Also submitted was a statement from 
the veteran's sister in which she indicated that the veteran 
"has suffered from an increasingly severe back condition 
since 1970."  

Turning to an analysis of the veteran's claim, the Board 
acknowledges that the veteran has presented evidence of 
current back disability, diagnosed recently as status post 
lumbar fusion with back pain.  The Board further acknowledges 
the veteran's combat history, and his contention that, as a 
member of the United States Marines Corps during such combat, 
he could not receive treatment for the claimed back injury 
for fear of appearing "soft."  At least with respect to the 
claim that a back disability was incurred as a result of 
jumping from a helicopter, such an assertion would appear to 
be "consistent with the circumstances, conditions, or 
hardships of such service" given the veteran's duty as a 
machine gunner in the Republic of Vietnam during the Vietnam 
War.  However, even assuming that "satisfactory" evidence 
of an inservice back injury has been presented in the form of 
the lay assertions of the veteran, his mother or sister 
pursuant to 38 U.S.C.A. § 1154(b) and Collette, 82 F.3d at 
389, such lay assertions are not sufficient to establish a 
nexus between an in-service back injury and a current back 
disability.  Libertine, 9 Vet. App. at 521, 524.  

Examining the evidence of record with respect to the 
etiologic nexus between a current back disability and an in-
service back injury, the Board finds the "positive" 
evidence represented by the diagnosis of "[s]tatus post back 
injury while in the service in 1969" following the October 
1990 VA examination to be overcome by several pieces of 
"negative" evidence.  First, the history upon which that 
conclusion was reached was inaccurate and inadequate.  The 
1985 and 1987 hospitalizations, and surgery in 1987 are 
unreported.  Second, the negative service medical records 
never showing that the veteran was treated with bed rest.  
Third, the completely normal physical examination regarding 
the spine at separation.  Fourth, there does not appear to 
have been a review of the pertinent records.

Moreover, the medical conclusion following the May 1997, VA 
examination, conducted specifically to determine whether 
there was an etiologic relationship between a current back 
disability and an in-service back disability, did not 
attribute a current back disability to an in-service injury.  
In the view of the Board, the probative value of this 
"negative" evidence outweighs the October 1990 finding by a 
VA physician, especially when viewed with all the evidence on 
file.  Significantly, it is noted that this examiner did 
review the veteran's chart.

It is noted that the May 1997 opinion is given greater weight 
because the May 1997 conclusion was based on a thorough 
review of the clinical evidence of record.  This record 
includes the fact that the veteran has stated that the in-
service back disability was not so severe as to warrant any 
"treatment" other than, at most, bed rest, as well as the 
fact that there is an approximate 15 year gap between the 
veteran's separation from service and the first evidence of 
treatment for a back disability in October 1985.  

Additionally, the fact that the veteran stated upon hospital 
admission in October 1985 that his in-service back injury was 
only "slight," and had occurred in 1968, before he went to 
Vietnam.  In addition, he reported in 1985 that his current 
back problems began only three months prior to this admission 
and were unlike symptoms that he had previously experienced.  
This is also considered highly probative "negative" 
evidence as this history was given not as part of a claim for 
benefits, but as part of an attempt to get medical treatment 
which might alleviate the pain.  In addition, this history is 
essentially recalled in 1987, following the onset of severe 
back pathology attributed to intercurrent back injury, and 
requiring surgery.  

Attention has been directed to the April 1987 operative 
report which made reference to "a marked amount of scarring 
to the undersurface, indicative of a very chronic process, 
almost as though the [veteran] had had previous surgery 
here."  This, it is claimed, attributes the back pathology 
to service.  The Board does not agree.  First, nothing in 
that report, or in the records associated with that 
hospitalization makes that causal relationship.  It is noted 
that the veteran had reported back pathology 11/2-2 years 
earlier, and it is possible that was the start of any 
"chronic" process.  Second, the 1997 examiner, who had 
access to all records did not conclude that there was a nexus 
to service.  Third, the appellant is not competent to make 
that nexus.  Fourth, no competent evidence on file makes that 
nexus.  

It is also noted, parenthetically, that the date of the 
reported injury has varied from noncombat time (1968) to 
combat time (1969).  It has variously been reported that the 
veteran was treated with bedrest, and that he did not seek 
treatment because he did not want to appear 'soft."  Even 
giving the veteran the benefit of every positive 
circumstance, and full consideration of the holding in 
Collette, supra, there is no legal basis upon which to allow 
this claim.  The overwhelming weigh of the evidence clearly 
shows, even assuming a back injury incurred in combat 
requiring bedrest, that current back pathology is 
unequivocally unrelated to service.  To reiterate, the 
separation physical examination revealed a normal back, there 
is probative history of intercurrent back pain in 1985 unlike 
any previously experienced, there is no competent evidence of 
continuing treatment or symptoms from service to 1985, and 
there were subsequent additional injuries.  The claimed in-
service back injury, therefore, would be considered to have 
resolved with out chronic or continuing residual impairment.  
Additionally, when all the records have been reviewed by 
competent personnel, there has been no opinion that any in-
service occurrence or event is related to the current back 
pathology.  In the absence of such nexus, the claim is not 
for allowance.

Finally, as the overwhelming weight of the evidence is 
against the claim, it is not so evenly balanced as to give 
application to provisions concerning reasonable doubt.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a back disability is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 11 -


